ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
CSE Enterprises, LLC                          )      ASBCA Nos. 60998, 60999
                                              )
Under Contract No. W911S7-14-D-0019           )

APPEARANCE FOR THE APPELLANT:                        Mr. Nicholas Barrack
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Bruce L. Mayeaux, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 21 March 2017




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60998, 60999, Appeals of CSE
Enterprises, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals